—Order, Supreme Court, Bronx County (Joseph Giamboi, J.), entered June 30, 1999, which denied defendants’ motion to vacate a default judgment, unanimously affirmed, without costs.
*64Defendants’ showing of possible defenses does not relieve them of the burden of showing a reasonable excuse for their failure to appear for trial of an action reached and called for trial (see, CPLR 3215 [a]; 22 NYCRR 202.27 [a]; Goncalves v Stuyvesant Dev. Assocs., 232 AD2d 275). As another Justice said in denying a prior motion by defendants for identical relief, “no cognizable reason for the failure to appear for trial has been advanced whatsoever.” We would add that defendants’ failure to appear for trial was part of a clear pattern of delay. We have considered and rejected defendants’ various arguments that the Court lacked “jurisdiction” to enter the default judgment. Concur — Mazzarelli, J. P., Lerner, Rubin, Buckley and Friedman, JJ.